PER CURIAM.
In this case the petition shows that judgment was rendered against the plaintiff in the common pleas court of Fulton county on a cognovit note. The allegation that he did not have opportunity to appear and make a defense is not important, because the averment that it was rendered on a cognovit, implies.that his appearance was there entered under the terms of that cognovit, and that being true he was in court to all intents and purposes, and if he has a defense to that action, that is the court in which he must make application for relief. It is only where a judgment is void for want of jurisdiction that an injunction will lie to restrain a levy of an execution issued upon that judgment.. Finding and decree for defendant; petition of plaintiff dismissed at the costs of plaintiff. Remanded for execution. Motion for new trial overruled and exceptions noted.